Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 1of11

COURT TERMS COURT TERMS

CIRCUIT COURT COUNTY COURT

1ST MONDAY JANUARY 2ND MONDAY

1ST MONDAY MARCH . . . EACH MONTH

ST MONDAY MAY @ftice of the Circuit Court

1ST MONDAY JUNE Hinds Countp SECOND DISTRICT

ener ela Zack Wallace Circuit Clerk ear!
www.hindscountyms.com 2ND MONDAY MARCH

SECOND DISTRICT 2ND MONDAY JUNE

CIRCUIT 2ND MONDAY SEPTEMBER

4TH MONDAY JANUARY 2ND MONDAY DECEMBER

2ND MONDAY JULY
4TH MONDAY SEPTEMBER

MARRECO MCDONALD

PLAINTIFF

 

vs NO. 20-324
MISSISSIPPI DEPARTMENT OF EDUCATION

DEFENDANTS

CLERK’S CERTIFICATION

|, Zack Wallace, Clerk of Hinds County, Mississippi, hereby certify that the attached are
true and correct copies of all papers filed in the above styled and numbered cause, as of this

date the same is of record in this office to wit:

GIVEN UNDER MY HAND AND SEAL of office this the _4™_dayof__AUGUST__, __2020_.

stb ee Zack Wallace, Circuit Clerk, Hinds County
MIT COm
QS, *
"4 Oe By ___KELLY CAUTHEN _ D.C.
Pir })
§ EXHIBIT

ip

 

 

FIRST DISTRICT - JACKSON OFFICE
P.O. BOX 327 JACKSON, MS 39205
PHONE: 601-968-6628 FAX: 601-973-5547

SECOND DISTRICT - RAYMOND OFFICE
P.O. BOX 999 RAYMOND, MS 39154
PHONE:601-857-8038 FAX:601-857-0535
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 2 of 11

Mississippi Electronic Courts
Seventh Circuit Court District (Hinds Circuit Court - Jackson)
CIVIL DOCKET FOR CASE #: 25CI1:20-ev-00324-TTG

 

MCDONALD v. MISSISSIPPI DEPARTMENT OF Date Filed: 06/02/2020
EDUCATION Current Days Pending: 59
Assigned to: Senior Circuit Judge Tomie Green Total Case Age: 59
Jury Demand: None
Upcoming Settings: Nature of Suit: 5 Employment
None Found
Plaintiff
MARREO MCDONALD represented by MARREO MCDONALD
PRO SE
V.
Defendant
MISSISSIPPI DEPARTMENT OF
EDUCATION

 

Date Filed # | Docket Text

 

COMPLAINT against MISSISSIPPI DEPARTMENT OF EDUCATION, filed

 

06/02/2020 2 | by MARREO MCDONALD. (Attachments: # 1 Civil Cover Sheet,) (KK)
(Entered: 06/02/2020)
07/22/2020 3 SUMMONS Issued to LYNN FITCH, ATTORNEY GENERAL ATTORNEY

 

 

 

GENERAL'S OFFICE. (LM) (Entered: 07/22/2020)

 

 

 

MEC Service Center
Transaction

07/31/2020 13:52:57
You will be charged $0.20 per page to view or print

documents.
Code:
1:20-cv-00324-

 
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 3 of 11

Case: 25C11:20-cv-00324-TTG Document#:2 Filed: 06/02/2020 Page1of7

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT OF
KINDS COUNTY, MISSISSIPPI

case no. O- | 3a Y

 

MARREO MCDONALD
(PLAINTIFF)
VS.
MISSISSIPPI DEPARTMENT OF EDUCATION
(DEFENDANT)
COMPLAINT

(Jury Trial Requested)

 

The Plaintiff, Marreo McDonald, files this complaint against the Defendant, Mississippi
Department of Education, to address retaliation in the workplace and to pursue the right to sue
received from the Equal Employment Opportunity Commission- Jackson office.

A. Parties
1. The Plaintiff, Marreo McDonald, is a residential citizen of Hinds County, Mississippi.
2. The Defendant, Mississippi Department of Education (MDE), is the state education
agency of Mississippi.
B. Jurisdiction and Venue
3, This Court has jurisdiction of Plaintiff's claims and venue is appropriate in the Circuit
Court of the First Judicial District of Hinds County, Mississippi because Defendant
maintains facilities and business operations in Hinds County, Mississippi and, upon
information, all of the events giving rise to action occurred in the First Judicial District
of Hinds County, Mississippi. (MS Const. Art. 6, § 156) (Miss. Code Ann. § 9-7-81)

(Miss. Code Ann. § 11-11-3)
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 4 of 11

Case: 25CI1:20-cv-00324-TTG Document#:2 Filed: 06/02/2020 Page 2of7

C. Compliance with Statues

Plaintiff filed grievances against the improper written reprimands internally and with the
Employee Appeals Board.
Plaintiff filed a hostile work environment complaint internally and with the Employee
Appeals Board.
Plaintiff filed a retaliation complaint internally.
Plaintiff filed a charge with Equal Employment Opportunity Commission C- Jackson
office. (Dismissal and Right to Sue Notice attached.)

D. Facts Which Give Rise to Cause of Action
Marreo McDonald (McDonald) was doing as directed by his immediate supervisor,
Sharon O Rosell (Rosell), on March 20" by consulting with Cherron Collins- Woodard
(Woodard) and trying to get the order resubmitted timely.
When consulting with Woodard as directed, Woodard advised and approved McDonald
to consult with Vivian Taylor (Taylor), who is a Certified Mississippi Purchasing Agent,

in the Office of Procurement to address questions they had before resubmitting the order.

10. Getting the order resubmitted on March 20" accurately was impossible because Taylor

did not respond to the email until the next morning.

11. Rosell did not completely read her email to know that McDonald did consult with

Woodard and informed Taylor that the Office of Budget and Planning was trying to

resubmit the order by close of business March 20".

12. During the issuance of the improper written reprimand on March 22, 2019, McDonald

made Rosell aware of the fact that he does not agree with the improper written reprimand
because he did consult with Woodard and could not resubmit the order because he and
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 5 of 11

Case: 25C11:20-cv-00324-TTG Document#:2 Filed: 06/02/2020 Page3of7

13.

Woodard, who she insisted he consult with before resubmitting the order, had additional
questions for the Office of Procurement before doing so. Therefore, McDonald did not
sign the improper written reprimand.

McDonald filed his grievance on the March 26" which resulted in Rosell changing her
stance to saying she felt that it was something McDonald could handle himself but
insisted that he consult with Woodard before resubmitting the order on March 19" via
email. With moving the grievance throughout the process, Elisha Campbell referenced
wrong dates and supported the improper written reprimand even though McDonald made
her aware that it was impossible for him to resubmit the order without Taylor addressing
the questions emailed and Dr. Washington Cole was informed during the meeting of the
fact McDonald consulted with Woodard but could not resubmit the order until Taylor
addressed the questions. This grievance was submitted to the Employee Appeals Board

on April 26°.

14, On April 8", McDonald filed a hostile work environment complaint with the MDE’s

Human Resource Director, Cassandra Moore (Moore), against Rosell’s retaliatory
actions which was against the policy provided in the Employee Procedures Manual-
Prohibition Against Retaliation (attached), due to him not signing the improper written
reprimand and filing a grievance to bring awareness to her lack of responsibility to

completely read her email and to notice his efforts to meet the deadline given.

15. Due to the continuance of Rosell’s retaliatory behavior, McDonald filed another

grievance to address another unjust written reprimand presented to him on April 25" for

actions noted on his lunch break which was against the federal law 29 CFR 785.19.
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 6 of 11

Case: 25C11:20-cv-00324-TTG Document#:2 Filed: 06/02/2020 Page 4of7

McDonald filed his grievance on April 26" and submitted a retaliation complaint against
Rosell to Moore on July 8".

16. Rosell’s retaliatory behavior led to her sabotaging McDonald’s work by not informing
him of next steps in the Bureau of Building process since this was his first time
completing that task and she stated during his onboarding process that she would make
sure he is properly trained in processes/ assigned duties he was not familiar with which
led to his termination.

17. Rosell’s retaliatory behavior continued. until McDonald was escorted out of the MDE
building by Moore on September 4, 2019.

E. Cause of Action

18. Defendant owed Plaintiff the right to be free from retaliation due to his choice to file
grievances against the improper written reprimands according to the MDE’s Equal
Employment Opportunity and Affirmative Action policy- Prohibition Against
Retaliation (attached) which resulted in Plaintiff filing a hostile work environment
complaint and retaliation complaint.

19, Mississippi labor laws do not have any laws requiring an employer to provide a meal
period or breaks to employees, thus the federal rule applies.

K. Damages

20. Plaintiff had to endure the retaliatory behavior of Rosell and the systemic bias of the
Defendant which caused him mental anguish.

21. Plaintiff was denied a promotion within the Office of Budget and Planning due to
Rosell’s retaliatory efforts but was assigned to complete task of the position until it was

filled.
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 7 of 11

Case: 25C11:20-cv-00324-TTG Document#:2 Filed: 06/02/2020 Page 5of7

22. Plaintiff was wrongfully terminated on September 19, 2019 due to Rosell retaliatory
behavior and her efforts to sabotage his work due to him not being informed of the
process for the Bureau of Building transfer.

G. Prayer for Relief

Plaintiff, Marreo McDonald, hereby request judgement against the Defendant,
Mississippi Department of Education, in the amount of $250,000 in punitive damages to
compensate his lack of opportunities for personal and professional growth and benefits at the MS
Department of Education which includes, but not limited to, tuition reimbursement and
promotion opportunities due to the retaliation of Rosell. The Plaintiff would also like to be
compensated for his emotional distress with having to endure Rosell's retaliatory behavior from
March 25, 2019 until being escorted out the MDE building September 4, 2019 and MDE's
systemic bias when providing proof of his claims. Plaintiff would also like to address wrongful
termination by receiving a file change from termination to resignation and the improper written
reprimands be removed from his personnel file.

This the 2" day of June, 2020.

MARREO MCDONALD, PLAINTIFF
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 8 of 11

Case: 25C11:20-cv-00324-TTG _ Document#:2 Filed: 06/02/2020 Page 6 of 7
EEG Fons 191641461 U.S. EQual, EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND Notice oF RIGHTS

 

To: Marreo McDonald From: Jackson Area Office

24341B River Oaks Bivd Dr. A. H. McCoy Federal Bullding

Jackson, MS 39211 100 West Capital Street, Sulte 338

Jackson, MS 39269
[J On behalf of person(s) aggriaved whase identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
doycelyn C, Humes,

423-2019-01142 investigator (601) 948-8443

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforcad by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees ar is not athenwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s} of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes, This dees net cartify that the respondent Is In compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or loca! fair employment practices agency that investigated this charge,

NU HOOOO

Other (briefly state}

- NOTICE OF SUIT RIGHTS -
(See tha additional information sttachsd fo this form)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN $80 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost.. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

azfa 4 [24020

 

 

Enclosures(s)} (Date Mailed)
a Erin Meyer

Special Assistant Attorney General

Attorney General's Office

P.O, Box 774

Jackson, MS 39205
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 9 of 11

 

 

 

 

SAEBERAAPR{-00324-TTG — Docunegpit.2equhl ediPRRIERTDePBRIONTAY 7
DEPARTMENT OF EDUCATION AND AFFIRMATIVE ACTION
SECTION: 3.0 PAGE 8 OF8
EMPLOYEE PROCEDURES MANUAL EFFECTIVE DATE: MAY 1, 2000
REVISION #2: JULY 1, 2011

 

 

 

 

 

Prohibition Against Retaliation

Any and all acts of retaliation against persons whe utilize the grievance procedure are expressly
prohibited. Similarly, the MDE prohibits retaliation against witnesses or any other employees who
might be called on to participate in investigations of complaints.

Confidentiality

Complaints will be handled in strict confidence whenever possible. The necessity of a thorough
investigation, however, may make complete confidentiality impossible. The MDE will release
information relating to an investigation only where necessary and on a “need to know” basis.

Evidence

The complaining party is encouraged to maintain and deliver to management any and all evidence
of harassment, including diary entries and notes of dates, time and locations of conduct as wellas
names of witnesses to each instance of harassment.

Duty to Participate in investigations

Employees with knowledge concerning complaints of harassment or discrimination have a duty to
participate in investigations by providing complete and timely information. Withholding
information or failing to cooperate in a good faith manner will be considered a disciplinary
infraction and may result in disciplinary action.
Case 3:20-cv-00514-TSL-RPM Document1-1 Filed 08/06/20 Page 10 of 11

 

    
     
     

Tichta delomaumeskdn2-1 Filege@Gl02/2020  Posketnoftier

 

civicaseriingrormm = IFAT OZ) iad) CL aa
{To be completed by Attomey/Porty County# judicial  CourtiD TILL
Prior to Filing of Pleading) District (CH, C1, 00)

     

Local Docket iD

 

   
 

Courtof HINDS County — FIRST Judicial District

 

[5g] Inttial Filing (] Reinstated [CJ Foreign Judgment Enrolled {C1} Transfer from Other court (CO) Other
im Rernanded [J Reopened Cl Joining Sult/Action [J Appeal

Plaintiff - Party{ies} initially Bringing Sult Should Be Entered First - Enter Additional Plaintiffs on Separate Form
individual McDonald Marreo M
Last Name First Name Maiden Name, if applicable MAL IefSeA/IV
____ Check { x } #f individual Plainitiff Is acting in capacity as Executor{trix) ar Administrator{trix) of an Estate, and enter style:
Estate of
__ Check ( x) if individual Planitiff is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity
0/B/A or Agency

 

 

 

 

Business

 

Enter legal name of business, corporation, partnership, agency - if Corporation, indicate the state where Incorporated
Check (x } #f Business Planltiff Is filing suit in the name of an entity other than the above, and enter below:
D/B/A

Address of Plaintiff 24318 River Oaks Glvd Jackson, MS 39211
Attorney (Name & Address) f / o MS Bar No.

___ Check (x } if Individual Filing! leading is NOT,
Signature of individual Filing:

Defendant - Name of Defendant - Enter Additional Defendants on Separate Form

 

et

 

 

 

 

Individual
Last Name First Name Maiden Name, if applicable MJ. IeASTALIV
Check (x) if Individual Oefendant ts acting in capacity as Executor{trix) or Administrator{trix) of an Estate, and enter style:
Estate of
Check { x} #f individual Defendant is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity:
D/B/A or Agency

 

Business Mississippi Department! of Education
Enter fegat name of business, corporation, partnership, agency - If Corporation, Indicate the state where Incorporated
Check (x) if Business Defendant fs acting In the name of an entity other than the above, and enter below:

 

 

 

 

 

 

 

 

 

 

 

 

D/B/A
lAttomey (Name & Address} - If Known Erin Meyers, P.O Box 774 Jackson MS 39205 (Office of Atiomey Ganara)) MS Bas No.
_, Chack { x) if child support Is contemplated as an issue in this sult.* [_] Alcoho!/Drug Commitment ccoreans Real Property
if checked, please submit completed Child Support information Sheet with this CoverShect [—]_ Other Adverse Possession
{Nature of Sult (Place an “X" in one box onty) fe Ejectment
————BomesticRelations ss] Business/Commercial ] [_] Adoption - Contested [J Eminent Domain
LJ Child Custody/isitation LI ‘Accounting (Business) [C1] Adoption - Uncontested (C1 Eviction
[J Child Support LL] Business Dissotution [] Consent to Abortion (C1 Judicial Foreclosure
[L] Contempt [C] Debt Collection [] Minor Removal of Minority (1 Lien Assertion
(CO OWorce:Fault [%] Employment Co] other 1 Partition
Blvorce: Irreconcilable Diff. {__] Foreign Judgment yS””C”CRghts CC) tax Sale: Canfirm/Cancel
[} Domestic Abuse [1] Gamishment [_] Elections [01 Title Boundary or Easement
(CJ Emancipation (L] Reptevin (CJ Expungement LJ] other
Cj Modification |} Other [CL] Habeas Corpus Torts
[EJ Paternity [=] Post Conviction RelieffPrisoner =F pad Faith
EJ Property Division [_| Accounting (Probate) [~] Other [I Froud
[__] Separate Maintenance (] Birth Certificate Correction Contract [-]) Intenttonal Tort
Term. of Parental Rights-Chancery § [_] Mental Health Commitment [_] Breach of Contract LL] toss of Consortium
[] UiFSA (eff 7/1/97; formerly URESA) ~[_] Conservatorship [oj installment Contract [=] Malpractice - Legal
Other f Guardianship CC] Insurance oJ Malpractice - Medical
I Joint Conservatorship & Guardianship | Specific Performance Cl Mass Tort
[o] Administrative Agency EA Heirship Lj Other (1 Negtigence - Genera!
County Court o Wraniriehaeeiad Statutes/Aules {CI Negligence - Motor Vehicle
[J Hardship Petition {Driver Ucense} o eae [CI Bond Validation [_] Premises Liability
[C1] Justice Court be Me chor 2 ¢ [-] vil Forfetture [7] Product uabitity
[LJ MS Dept Employment Security (J Testate Estate [_] Declaratory Judgment Subrogation

C) Municipal Court
[J Other

[_] injunction or Restraining Order Wrongful Death
Commitment pears __C} Other EJ other

O

Will Contest

 

 

 

 

 

 
Case 3:20-cv-00514-TSL-RPM Document 1-1 Filed 08/06/20 Page 11 of 11

Case: 25CI1:20-cv-00324-TTG Document#:3 Filed: 07/22/2020 Page1of1

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT OF
HINDS COUNTY, MISSISSIPPI

CASE NO. 20-324

MARREO MCDONALD
(PLAINTIFF)
vs.

MISSISSIPPI DEPARTMENT OF EDUCATION
(DEFENDANT)

 

Summons

 

THE STATE OF MISSISSIPPI
TO: Lynn Fitch, Attorney General
Attorney General’s Office
550 High Street
Jackson, MS 39201

NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND
YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the Complaint to
Marreo McDonald, the Plaintiff, whose street address is 2431B River Oaks Blvd Jackson, MS
39211. Your response must be mailed or delivered within (30) days from the date of delivery of
this summons and complaint or a judgement by default will be entered against you for the money
or other things demanded in the complaint.

You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.

Issued under my hand and the seal of said Court, this 22™ day of July, 2020.

 

 

 

 

 
